
	
		II
		110th CONGRESS
		2d Session
		S. 3685
		IN THE SENATE OF THE UNITED STATES
		
			November 17
			 (legislative day, September 17), 2008
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To prohibit the selling and counterfeiting of tickets for
		  a Presidential inaugural ceremony. 
	
	
		1.Prohibition on sale and
			 counterfeiting of inaugural tickets
			(a)In
			 generalIt shall be unlawful
			 for any person to—
				(1)except as
			 provided in subsection (b), knowingly and intentionally sell, facilitate the
			 sale of, or transfer for money or property, or attempt to sell, facilitate the
			 sale of, or transfer for money or property, a ticket to a Presidential
			 inaugural ceremony;
				(2)with the intent
			 to defraud, falsely make, forge, counterfeit, or falsely alter a ticket to a
			 Presidential inaugural ceremony; or
				(3)with the intent
			 to defraud, use, unlawfully possess, or exhibit a ticket to a Presidential
			 inaugural ceremony, knowing the ticket to be falsely made, forged,
			 counterfeited, or falsely altered.
				(b)ExceptionThis
			 section shall not apply to the sale, facilitation of the sale of, or transfer
			 for money or property, or attempted sale, facilitation of the sale of, or
			 transfer for money or property, of a ticket to a Presidential inaugural
			 ceremony that occurs after the date on which the Presidential inaugural
			 ceremony for which the ticket was issued occurs.
			(c)PenaltyWhoever
			 violates subsection (a) shall be fined under title 18, United States Code,
			 imprisoned not more than 1 year, or both.
			(d)DefinitionIn
			 this section, the term Presidential inaugural ceremony means a
			 public inaugural ceremony at which the President elect or the Vice President
			 elect take the oath or affirmation of office for the office of President of the
			 United States or the office of Vice President of the United States,
			 respectively.
			
